Exhibit 10.1

 

 

 

EIGHTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

dated as of May 16, 2016,

among

RICE ENERGY INC.,

as Borrower,

The Guarantors Party Hereto,

WELLS FARGO BANK, N.A.,

as Administrative Agent,

and

The Lenders Party Hereto

WELLS FARGO SECURITIES, LLC,

as Sole Lead Arranger and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

EIGHTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Eighth Amendment”), dated as of May 16, 2016 (the “Eighth Amendment Effective
Date”), is among RICE ENERGY INC., a Delaware corporation (the “Borrower”); each
of the undersigned guarantors (the “Guarantors”, and together with the Borrower,
the “Loan Parties”); each of the Lenders that is a signatory hereto; and WELLS
FARGO BANK, N.A., as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

Recitals

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Third Amended and Restated Credit Agreement dated as of April 10, 2014
(as amended prior to the date hereof, the “Credit Agreement”), pursuant to which
the Lenders have, subject to the terms and conditions set forth therein, made
certain credit available to and on behalf of the Borrower.

B. The parties hereto desire to amend certain terms of the Credit Agreement as
set forth herein, including to increase the Borrowing Base from $750,000,000 to
$875,000,000 and to establish the Aggregate Elected Commitment Amounts in an
amount of $750,000,000, in each case, to be effective as of the Eighth Amendment
Effective Date.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Eighth Amendment, shall have the
meaning ascribed such term in the Credit Agreement, as amended hereby. Unless
otherwise indicated, all section references in this Eighth Amendment refer to
the Credit Agreement.

Section 2. Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Eighth Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 4 hereof, the
Credit Agreement shall be amended effective as of the Eighth Amendment Effective
Date in the manner provided in this Section 2.

2.1 Additional Definitions. Section 1.02 of the Credit Agreement is hereby
amended to add thereto in alphabetical order the following definitions which
shall read in full as follows:

“Additional Lender” has the meaning given to such term in Section 2.06(c)(i).

“Additional Lender Certificate” has the meaning given to such term in
Section 2.06(c)(ii)(G).

“Aggregate Elected Commitment Amounts” at any time shall equal the

 

Page 1



--------------------------------------------------------------------------------

sum of the Elected Commitments, as the same may be increased, reduced or
terminated pursuant to Section 2.06(c). As of the Eighth Amendment Effective
Date, the Aggregate Elected Commitment Amounts are $750,000,000.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eighth Amendment” means that certain Eighth Amendment to Third Amended and
Restated Credit Agreement dated as of May 16, 2016, among the Borrower, the
Guarantors party thereto, the Administrative Agent and the Lenders party
thereto.

“Eighth Amendment Effective Date” means May 16, 2016.

“Elected Commitment” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Elected Commitment”, as the
same may be increased, reduced or terminated from time to time in connection
with an optional increase, reduction or termination of the Aggregate Elected
Commitment Amounts pursuant to Section 2.06(c).

“Elected Commitment Increase Certificate” has the meaning given to such term in
Section 2.06(c)(ii)(F).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

Page 2



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

2.2 Amended Definitions. The definitions of “Borrowing Base”, “Commitment”,
“Lenders”, “Loan Documents”, and “Maximum Credit Amount” contained in
Section 1.02 of the Credit Agreement are hereby amended and restated in their
entirety to read in full as follows:

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 9.11. As of the Eighth Amendment Effective Date, the
Borrowing Base shall be $875,000,000.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) modified from time to time pursuant to Section 2.06 and (b) modified from
time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(b). The amount representing each Lender’s Commitment shall at any
time be the least of (i) such Lender’s Maximum Credit Amount, (ii) such Lender’s
Applicable Percentage of the then effective Borrowing Base and (iii) such
Lender’s Elected Commitment.

“Lenders” means the Persons listed on Annex I, any Person that shall have become
a party hereto pursuant to an Assignment and Assumption, and any Person that
shall have become a party hereto as an Additional Lender pursuant to
Section 2.06(c), other than, in each case, any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.

“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment, the Seventh Amendment, the Eighth Amendment, the Notes, the Fee
Letters, the Letter of Credit Agreements, the Letters of Credit and the Security
Instruments.

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b), (b) modified from time to time pursuant to Section 2.06(c) or
(c) modified from time to time pursuant to any assignment permitted by
Section 12.04(b).

 

Page 3



--------------------------------------------------------------------------------

2.3 Amendment to definition of “Defaulting Lender”. Clause (d) immediately prior
to the proviso of the definition of “Defaulting Lender” contained in
Section 1.02 of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:

(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any bankruptcy or insolvency law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;

2.4 Amendment to Section 2.02(d) of the Credit Agreement. The first sentence of
Section 2.02(d) of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:

Upon request of a Lender, the Loans made by such Lender shall be evidenced by a
single promissory note of the Borrower in substantially the form of Exhibit A,
and,(i) in the case of any Lender party hereto as of the date of this Agreement,
such Note shall be dated as of the date of this Agreement, (ii) in the case of
any Lender that becomes a party hereto pursuant to an Assignment and Assumption,
such Note shall be dated as of the effective date of the Assignment and
Assumption, or (iii) in the case of any Lender that becomes a party hereto in
connection with an increase in the Aggregate Elected Commitment Amounts pursuant
to Section 2.06(c), as of the effective date of such increase, in each case,
payable to such Lender in a principal amount equal to its Maximum Credit Amount
as in effect on such date, and otherwise duly completed.

2.5 Amendments to Section 2.03 of the Credit Agreement.

(a) Section 2.03 of the Credit Agreement is hereby amended by amending and
restating clause (e) of Section 2.03 of the Credit Agreement in its entirety to
read in full as follows:

(e) the amount of the then effective Borrowing Base, the amount of the then
effective Aggregate Elected Commitment Amounts, the current total Revolving
Credit Exposures (without regard to the requested Borrowing) and the pro forma
total Revolving Credit Exposures (giving effect to the requested Borrowing);

(b) The parenthetical at the end of the second to last paragraph of Section 2.03
of the Credit Agreement is hereby amended and restated in its entirety to read
in full as follows:

(i.e., the least of (x) the Aggregate Maximum Credit Amounts, (y) the then
effective Borrowing Base and (z) the then effective Aggregate Elected Commitment
Amounts)

2.6 Amendments to Section 2.06 of the Credit Agreement.

 

Page 4



--------------------------------------------------------------------------------

(a) The title of Section 2.06 is hereby deleted and replaced with the following:

Termination and Reduction of Aggregate Maximum Credit Amounts; Increase,
Reduction and Termination of Aggregate Elected Commitment Amounts.

(b) The second sentence of Section 2.06(a) of the Credit Agreement is hereby
amended and restated in its entirety to read in full as follows:

If at any time the Aggregate Maximum Credit Amounts, the Borrowing Base or the
Aggregate Elected Commitment Amounts is terminated or reduced to zero, then the
Commitments shall terminate on the effective date of such termination or
reduction.

(c) Section 2.06(b)(i) of the Credit Agreement is hereby amended and restated in
its entirety to read in full as follows:

(i) The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that (A) each reduction of the
Aggregate Maximum Credit Amounts shall be in an amount that is an integral
multiple of $1,000,000 and not less than $2,000,000, (B) the Borrower shall not
terminate or reduce the Aggregate Maximum Credit Amounts if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 3.04(c)(i),
the total Revolving Credit Exposures would exceed the total Commitments, and
(C) upon any reduction of the Aggregate Maximum Credit Amounts that would
otherwise result in the Aggregate Maximum Credit Amounts being less than the
Aggregate Elected Commitment Amounts, the Aggregate Elected Commitment Amounts
shall be automatically reduced (ratably among the Lenders in accordance with
each Lender’s Applicable Percentage) so that they equal the Aggregate Maximum
Credit Amounts as so reduced.

(d) A new Section 2.06(c) is hereby added to the Credit Agreement immediately
following Section 2.06(b), which Section 2.06(c) shall read in full as follows:

(c) Increases, Reductions and Terminations of Aggregate Elected Commitment
Amounts.

(i) Subject to the conditions set forth in Section 2.06(c)(ii), the Borrower may
increase the Aggregate Elected Commitment Amounts then in effect by increasing
the Elected Commitment of a Lender or by causing a Person that is acceptable to
the Administrative Agent that at such time is not a Lender to become a Lender
(any such Person that is not at such time a Lender and becomes a Lender, an
“Additional Lender”). Notwithstanding anything to the contrary contained in this
Agreement, in no case shall an Additional Lender be Parent, an Affiliate of
Parent or a natural person.

(ii) Any increase in the Aggregate Elected Commitment Amounts shall be subject
to the following additional conditions:

 

Page 5



--------------------------------------------------------------------------------

(A) such increase shall not be less than $15,000,000 unless the Administrative
Agent otherwise consents, and no such increase shall be permitted if after
giving effect thereto the Aggregate Elected Commitment Amounts exceed the
Borrowing Base then in effect;

(B) following any Scheduled Redetermination Date, the Borrower may not increase
the Aggregate Elected Commitment Amounts more than once before the next
Scheduled Redetermination Date (for the sake of clarity, all increases in the
Aggregate Elected Commitment Amount effective on a single date shall be deemed a
single increase in the Aggregate Elected Commitment Amount for purposes of this
Section 2.06(c)(ii)(B));

(C) no Default shall have occurred and be continuing on the effective date of
such increase;

(D) on the effective date of such increase, no Eurodollar Borrowings shall be
outstanding or if any Eurodollar Borrowings are outstanding, then the effective
date of such increase shall be the last day of the Interest Period in respect of
such Eurodollar Borrowings unless the Borrower pays any compensation required by
Section 5.02;

(E) no Lender’s Elected Commitment may be increased without the consent of such
Lender;

(F) if the Borrower elects to increase the Aggregate Elected Commitment Amounts
by increasing the Elected Commitment of a Lender, the Borrower and such Lender
shall execute and deliver to the Administrative Agent a certificate
substantially in the form of Exhibit H (an “Elected Commitment Increase
Certificate”); and

(G) if the Borrower elects to increase the Aggregate Elected Commitment Amounts
by causing an Additional Lender to become a party to this Agreement, then the
Borrower and such Additional Lender shall execute and deliver to the
Administrative Agent a certificate substantially in the form of Exhibit I (an
“Additional Lender Certificate”), together with an Administrative Questionnaire
and a processing and recordation fee of $3,500 (provided that the Administrative
Agent may, in its discretion, elect to waive such processing and recordation fee
in connection with any such increase), and the Borrower shall (1) if requested
by the Additional Lender, deliver a Note payable to such Additional Lender in a
principal amount equal to its Maximum Credit Amount, and otherwise duly
completed and (2) pay any applicable fees as may have been agreed to between the
Borrower and the Additional Lender, and, to the extent applicable and agreed to
by the Borrower, the Administrative Agent.

(iii) Subject to acceptance and recording thereof pursuant to
Section 2.06(c)(iv), from and after the effective date specified in the Elected
Commitment Increase Certificate or the Additional Lender Certificate (or if any
Eurodollar

 

Page 6



--------------------------------------------------------------------------------

Borrowings are outstanding, then the last day of the Interest Period in respect
of such Eurodollar Borrowings, unless the Borrower has paid any compensation
required by Section 5.02): (A) the amount of the Aggregate Elected Commitment
Amounts shall be increased as set forth therein, and (B) in the case of an
Additional Lender Certificate, any Additional Lender party thereto shall be a
party to this Agreement and have the rights and obligations of a Lender under
this Agreement and the other Loan Documents. In addition, the Lender or the
Additional Lender, as applicable, shall purchase a pro rata portion of the
outstanding Loans (and participation interests in Letters of Credit) of each of
the other Lenders (and such Lenders hereby agree to sell and to take all such
further action to effectuate such sale) such that each Lender (including any
Additional Lender, if applicable) shall hold its Applicable Percentage of the
outstanding Loans (and participation interests) after giving effect to the
increase in the Aggregate Elected Commitment Amounts (and the resulting
modifications of each Lender’s Maximum Credit Amount pursuant to
Section 2.06(c)(iv) or Section 2.06(c)(v)).

(iv) Upon its receipt of a duly completed Elected Commitment Increase
Certificate or an Additional Lender Certificate, executed by the Borrower and
the Lender or by the Borrower and the Additional Lender party thereto, as
applicable, the processing and recording fee referred to in Section 2.06(c)(ii),
the Administrative Questionnaire referred to in Section 2.06(c)(ii) and the
break-funding payments from the Borrower, if any, required by Section 5.02, if
applicable, the Administrative Agent shall accept such Elected Commitment
Increase Certificate or Additional Lender Certificate and record the information
contained therein in the Register required to be maintained by the
Administrative Agent pursuant to Section 12.04(b)(iv). No increase in the
Aggregate Elected Commitment Amounts shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
Section 2.06(c)(iv).

(v) Upon any increase in the Aggregate Elected Commitment Amounts pursuant to
this Section 2.06(c), (A) each Lender’s Maximum Credit Amount shall be
automatically deemed amended to the extent necessary so that each such Lender’s
Applicable Percentage equals the percentage of the Aggregate Elected Commitment
Amounts represented by such Lender’s Elected Commitment, in each case after
giving effect to such increase, and (B) Annex I to this Agreement shall be
deemed amended to reflect the Elected Commitment of each Lender (including any
Additional Lender) as thereby increased, any changes in the Lenders’ Maximum
Credit Amounts pursuant to the foregoing clause (A), and any resulting changes
in the Lenders’ Applicable Percentages.

(vi) The Borrower may from time to time terminate or reduce the Aggregate
Elected Commitment Amounts; provided that (A) each reduction of the Aggregate
Elected Commitment Amounts shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000 and (B) the Borrower shall not reduce
the Aggregate Elected Commitment Amounts if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 3.04(c), the total
Revolving Credit Exposures would exceed the Aggregate Elected Commitment Amounts
as reduced.

 

Page 7



--------------------------------------------------------------------------------

(vii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Elected Commitment Amounts under
Section 2.06(c)(vi) at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(c)(vii) shall be irrevocable. Any
termination or reduction of the Aggregate Elected Commitment Amounts shall be
permanent and may not be reinstated, except pursuant to Section 2.06(c)(i). Each
reduction of the Aggregate Elected Commitment Amounts shall be made ratably
among the Lenders in accordance with each Lender’s Applicable Percentage.

(viii) Upon any redetermination or other adjustment in the Borrowing Base
pursuant to this Agreement that would otherwise result in the Borrowing Base
becoming less than the Aggregate Elected Commitment Amounts, the Aggregate
Elected Commitment Amounts shall be automatically reduced (ratably among the
Lenders in accordance with each Lender’s Applicable Percentage) so that they
equal such redetermined Borrowing Base (and Annex I shall be deemed amended to
reflect such amendments to each Lender’s Elected Commitment and the Aggregate
Elected Commitment Amounts).

(ix) Contemporaneously with any increase in the Borrowing Base pursuant to this
Agreement, if (A) the Borrower elects to increase the Aggregate Elected
Commitment Amount and (B) each Lender has consented to such increase in its
Elected Commitment, then the Aggregate Elected Commitment Amount shall be
increased (ratably among the Lenders in accordance with each Lender’s Applicable
Percentage) by the amount requested by the Borrower (subject to the limitations
set forth in Section 2.06(c)(ii)(A)) without the requirement that any Lender
deliver an Elected Commitment Increase Certificate or that the Borrower pay any
amounts under Section 5.02, and Annex I shall be deemed amended to reflect such
amendments to each Lender’s Elected Commitment and the Aggregate Elected
Commitment Amount. The Administrative Agent shall record the information
regarding such increases in the Register required to be maintained by the
Administrative Agent pursuant to Section 12.04(b)(iv).

2.7 Amendments to Section 2.08 of the Credit Agreement.

(a) Clause (b)(vi) of Section 2.08 of the Credit Agreement is hereby amended and
restated in its entirety to read in full as follows:

(vi) specifying the amount of the then effective Borrowing Base and the then
effective Aggregate Elected Commitment Amounts and whether a Borrowing Base
Deficiency exists at such time, the current total Revolving Credit Exposures
(without regard to the requested Letter of Credit or the requested

 

Page 8



--------------------------------------------------------------------------------

amendment, renewal or extension of an outstanding Letter of Credit) and the pro
forma total Revolving Credit Exposures (giving effect to the requested Letter of
Credit or the requested amendment, renewal or extension of an outstanding Letter
of Credit).

(b) The parenthetical in clause (C) of the second to last paragraph of
Section 2.08(b) of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:

(i.e., the least of (x) the Aggregate Maximum Credit Amounts, (y) the then
effective Borrowing Base and (z) the then effective Aggregate Elected Commitment
Amounts)

2.8 Amendments to Section 3.04 of the Credit Agreement. Section 3.04(c)(i) of
the Credit Agreement is hereby amended and restated in its entirety to read in
full as follows:

(i) If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amounts pursuant to Section 2.06(b) or any reduction in the
Aggregate Elected Commitment Amounts pursuant to Section 2.06(c), the total
Revolving Credit Exposures exceed the total Commitments, then the Borrower shall
prepay the Borrowings on the date of such termination or reduction in an
aggregate principal amount equal to such excess, and if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, Cash
Collateralize such excess as provided in Section 2.08(j).

2.9 Amendment to Section 4.05 of the Credit Agreement. The last sentence of
Section 4.05(a)(iv) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

Subject to Section 12.19, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

2.10 New EU Bail-In Representation and Warranty. A new Section 7.24 is hereby
added to the Credit Agreement immediately following Section 7.23 thereof, which
new Section 7.24 shall read in full as follows:

Section 7.24 EEA Financial Institutions. None of the Borrower and the Restricted
Subsidiaries is an EEA Financial Institution.

2.11 Amendment to Section 12.02(b) of the Credit Agreement. Clause (i) in
Section 12.02(b) of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:

(i) increase the Commitment, Elected Commitment or the Maximum Credit Amount of
any Lender without the written consent of such Lender,

 

Page 9



--------------------------------------------------------------------------------

2.12 Amendment to Section 12.04 of the Credit Agreement. The first sentence of
Section 12.04(b)(iv) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

The Administrative Agent, acting for this purpose as a non-fiduciary agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount and Elected Commitment
of, and principal amount of the Loans and of the LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).

2.13 New EU Bail-In Agreement and Acknowledgement. A new Section 12.19 is hereby
added to the Credit Agreement immediately following Section 12.18 thereof, which
new Section 12.19 shall read in full as follows:

Section 12.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

2.14 Replacement of Annex I. Annex I to the Credit Agreement is hereby replaced
in its entirety with Annex I attached hereto and Annex I attached hereto shall
be deemed to be attached as Annex I to the Credit Agreement.

 

Page 10



--------------------------------------------------------------------------------

2.15 Replacement of Exhibit B. Exhibit B to the Credit Agreement is hereby
replaced in its entirety with Exhibit B attached hereto and Exhibit B attached
hereto shall be deemed to be attached as Exhibit B to the Credit Agreement.

2.16 New Exhibit H and New Exhibit I. Exhibit H and Exhibit I hereto are hereby
added as Exhibit H and Exhibit I to the Credit Agreement, and Exhibit H and
Exhibit I attached hereto shall be deemed to be attached as Exhibit H and
Exhibit I to the Credit Agreement.

Section 3. Borrowing Base and Aggregate Elected Commitment Amounts. In reliance
on the representations, warranties, covenants and agreements contained in this
Eighth Amendment, and subject to the satisfaction of the conditions precedent
set forth in Section 4 hereof, (a) the Borrowing Base shall be increased, from
$750,000,000 to $875,000,000, and shall remain at $875,000,000 until the next
Scheduled Redetermination, Interim Redetermination or other adjustment of the
Borrowing Base pursuant to the terms of the Credit Agreement and (b) the
Aggregate Elected Commitment Amounts are established at $750,000,000, in each
case, to be effective as of the Eighth Amendment Effective Date. The Borrowing
Base redetermination provided for herein shall constitute the Scheduled
Redetermination of the Borrowing Base scheduled for on or about April 1, 2016
for purposes of Section 2.07(b) of the Credit Agreement.

Section 4. Conditions Precedent. The effectiveness of this Eighth Amendment is
subject to the following:

4.1 The Administrative Agent shall have received counterparts of this Eighth
Amendment from the Loan Parties and each of the Lenders.

4.2 The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Eighth Amendment Effective Date.

Section 5. Miscellaneous.

5.1 Confirmation and Effect. The provisions of the Credit Agreement (as amended
by this Eighth Amendment) shall remain in full force and effect in accordance
with its terms following the effectiveness of this Eighth Amendment, and this
Eighth Amendment shall not constitute a waiver or amendment of any provision of
the Credit Agreement or any other Loan Document, except as expressly provided
for herein. Each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof’, “herein”, or words of like import shall mean and be a
reference to the Credit Agreement as amended hereby, and each reference to the
Credit Agreement in any other document, instrument or agreement executed and/or
delivered in connection with the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended hereby.

5.2 Ratification and Affirmation of Loan Parties. Each of the Loan Parties
hereby expressly (i) acknowledges the terms of this Eighth Amendment,
(ii) ratifies and affirms its obligations under the Guaranty and Pledge
Agreement and the other Loan Documents to which it is a party,
(iii) acknowledges, renews and extends its continued liability under the
Guaranty and Pledge Agreement and the other Loan Documents to which it is a
party, (iv) agrees that its guarantee under the Guaranty and Pledge Agreement
and the other Loan Documents to which it is a party remains in full force and
effect with respect to the Obligations as amended hereby, (v)

 

Page 11



--------------------------------------------------------------------------------

represents and warrants to the Lenders and the Administrative Agent that each
representation and warranty of such Loan Party contained in the Credit Agreement
and the other Loan Documents to which it is a party is true and correct in all
material respects as of the date hereof and after giving effect to the
amendments set forth in Section 2 hereof except (A) to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date hereof, such representations and warranties
shall continue to be true and correct as of such specified earlier date, and
(B) to the extent that any such representation and warranty is expressly
qualified by materiality or by reference to Material Adverse Effect, such
representation and warranty (as so qualified) shall continue to be true and
correct in all respects, (vi) represents and warrants to the Lenders and the
Administrative Agent that the execution, delivery and performance by such Loan
Party of this Eighth Amendment are within such Loan Party’s corporate, limited
partnership or limited liability company powers (as applicable), have been duly
authorized by all necessary action and that this Eighth Amendment constitutes
the valid and binding obligation of such Loan Party enforceable in accordance
with its terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditor’s rights generally,
and (vii) represents and warrants to the Lenders and the Administrative Agent
that, after giving effect to this Eighth Amendment, no Event of Default exists.

5.3 Counterparts. This Eighth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Eighth Amendment by facsimile or electronic (e.g.
pdf) transmission shall be effective as delivery of a manually executed original
counterpart hereof.

5.4 No Oral Agreement. THIS WRITTEN EIGHTH AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES THAT MODIFY THE AGREEMENTS
OF THE PARTIES IN THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.

5.5 Governing Law. THIS EIGHTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

5.6 Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Eighth Amendment, any other documents prepared
in connection herewith and the transactions contemplated hereby, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

5.7 Severability. Any provision of this Eighth Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Page 12



--------------------------------------------------------------------------------

5.8 Successors and Assigns. This Eighth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

[Signature Pages Follow.]

 

Page 13



--------------------------------------------------------------------------------

The parties hereto have caused this Eighth Amendment to be duly executed as of
the day and year first above written.

 

BORROWER:     RICE ENERGY INC., a Delaware corporation     By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief
Financial Officer

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

GUARANTORS:     RICE DRILLING B LLC, a Delaware limited liability company    
By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief
Financial Officer     RICE DRILLING C LLC, a Pennsylvania limited liability
company     By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief
Financial Officer     RICE DRILLING D LLC, a Delaware limited liability company
    By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief
Financial Officer     RICE ENERGY APPALACHIA, LLC, a Delaware limited liability
company     By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief
Financial Officer

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

BLUE TIGER OILFIELD SERVICES LLC, a Delaware limited liability company By:  

/s/ Grayson T. Lisenby

Name:   Grayson T. Lisenby Title:   Senior Vice President and Chief Financial
Officer ALPHA SHALE HOLDINGS, LLC, a Delaware limited liability company By:  

/s/ Grayson T. Lisenby

Name:   Grayson T. Lisenby Title:   Senior Vice President and Chief Financial
Officer ALPHA SHALE RESOURCES, LP, a Delaware limited partnership By:   Alpha
Shale Holdings, LLC, its general partner

  By:  

/s/ Grayson T. Lisenby

  Name:   Grayson T. Lisenby   Title:   Senior Vice President and Chief
Financial Officer

RICE MARKETING LLC, a Delaware limited liability company By:  

/s/ Grayson T. Lisenby

Name:   Grayson T. Lisenby Title:   Senior Vice President and Chief Financial
Officer

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

RICE ENERGY MARKETING LLC, a Delaware limited liability company By:  

/s/ Grayson T. Lisenby

Name:   Grayson T. Lisenby Title:   Senior Vice President and Chief Financial
Officer

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Administrative Agent and a Lender By:  

/s/ Matthew W. Coleman

Name:   Matthew W. Coleman Title:   Director

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Luke Syme

Name:   Luke Syme Title:   Assistant Vice President

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

BMO HARRIS FINANCING, INC., as a Lender By:  

/s/ Gumaro Tijerina

Name:   Gumaro Tijerina Title:   Managing Director

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Saqeeb Ludhi

Name:   Saqeeb Ludhi Title:   Vice President

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ Jeff Treadway

Name:   Jeff Treadway Title:   Senior Vice President

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Thomas Kleiderer

Name:   Thomas Kleiderer Title:   Director

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Christina Boscarino

Name:   Christina Boscarino Title:   Authorized Signatory

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Kristan Spivey

Name:   Kristan Spivey Title:   Authorized Signatory

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Kyle T. Helfrich

Name:   Kyle T. Helfrich Title:   Assistant Vice President

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Chulley Bogle

Name:   Chulley Bogle Title:   Vice President

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Kristin N. Oswald

Name:   Kristin N. Oswald Title:   Vice President

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

ZB, N.A. DBA AMEGY BANK, as a Lender By:  

/s/ John Moffitt

Name:   John Moffitt Title:   Vice President

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Vincent Trapet

Name:   Vincent TRAPET Title:   Director By:  

/s/ Sriram Chandrasekaran

Name:   Sriram CHANDRASEKARAN Title:   Director

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Les Werme

Name:   Les Werme Title:   Director

 

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Todd S. Anderson

Name:   Todd S. Anderson Title:   Vice President

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Elizabeth Schorman

Name:   Elizabeth Schorman Title:   Vice President

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender By:  

/s/ Trudy Nelson

Name:   Trudy Nelson Title:   Authorized Signatory By:  

/s/ William M. Reid

Name:   William M. Reid Title:   Authorized Signatory

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

CITIZENS BANK NA, as a Lender By:  

/s/ Scott Donaldson

Name:   Scott Donaldson Title:   Senior Vice President

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS AND ELECTED COMMITMENTS

 

Name of Lender

   Applicable
Percentage     Elected
Commitment      Maximum Credit
Amount  

Wells Fargo Bank, N.A.

     14.53333333 %    $ 109,000,000.00       $ 218,000,000.00   

Barclays Bank PLC

     9.33333334 %    $ 70,000,000.00       $ 140,000,000.00   

BMO Harris Financing, Inc.

     9.33333334 %    $ 70,000,000.00       $ 140,000,000.00   

Comerica Bank

     8.66666667 %    $ 65,000,000.00       $ 130,000,000.00   

Citibank, N.A.

     6.66666667 %    $ 50,000,000.00       $ 100,000,000.00   

Fifth Third Bank

     6.66666667 %    $ 50,000,000.00       $ 100,000,000.00   

Royal Bank of Canada

     6.66666667 %    $ 50,000,000.00       $ 100,000,000.00   

Goldman Sachs Bank USA

     4.40000000 %    $ 33,000,000.00       $ 66,000,000.00   

PNC Bank, National Association

     4.40000000 %    $ 33,000,000.00       $ 66,000,000.00   

SunTrust Bank

     4.40000000 %    $ 33,000,000.00       $ 66,000,000.00   

Capital One, National Association

     4.40000000 %    $ 33,000,000.00       $ 66,000,000.00   

ZB, N.A. dba Amegy Bank

     3.53333333 %    $ 26,500,000.00       $ 53,000,000.00   

BNP Paribas

     3.53333333 %    $ 26,500,000.00       $ 53,000,000.00   

Compass Bank

     3.53333333 %    $ 26,500,000.00       $ 53,000,000.00   

U.S. Bank, National Association

     3.53333333 %    $ 26,500,000.00       $ 53,000,000.00   

Canadian Imperial Bank of Commerce, New York Branch

     2.13333333 %    $ 16,000,000.00       $ 32,000,000.00   

Citizens Bank NA

     2.13333333 %    $ 16,000,000.00       $ 32,000,000.00   

JPMorgan Chase Bank, N.A.

     2.13333333 %    $ 16,000,000.00       $ 32,000,000.00      

 

 

   

 

 

    

 

 

 

TOTAL

     100.00000000 %    $ 750,000,000.00       $ 1,500,000,000.00      

 

 

   

 

 

    

 

 

 

 

ANNEX I



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

[                    ], 20[    ]

RICE ENERGY INC., a Delaware corporation (the “Borrower”), pursuant to
Section 2.03 of the Third Amended and Restated Credit Agreement dated as of
April 10, 2014 (together with all amendments, restatements, supplements or other
modifications thereto, the “Credit Agreement”) among the Borrower, Wells Fargo
Bank, N.A., as Administrative Agent, the lenders (the “Lenders”) which are or
become parties thereto, and the other parties thereto (unless otherwise defined
herein, each capitalized term used herein is defined in the Credit Agreement),
hereby requests a Borrowing as follows:

(i) Aggregate amount of the requested Borrowing is $[            ];

(ii) Date of such Borrowing is [            ], 20[    ];

(iii) Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar Borrowing];

(iv) In the case of a Eurodollar Borrowing, the initial Interest Period
applicable thereto is [            ];

(v) Amount of Borrowing Base in effect on the date hereof is $[            ];

(vi) Amount of Aggregate Elected Commitment Amounts in effect on the date hereof
is $[            ];

(vii) Total Revolving Credit Exposures on the date hereof before giving effect
to the requested Borrowing (i.e., outstanding principal amount of Loans and
total LC Exposure) is $[            ];

(viii) Pro forma total Revolving Credit Exposures (giving effect to the
requested Borrowing) is $[            ]; and

(ix) Location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:

[                                         ]

[                                         ]

[                                         ]

[                                         ]

[                                         ]

 

Exhibit B

-1-



--------------------------------------------------------------------------------

The undersigned certifies on behalf of the Borrower (and not individually) that
he/she is the [            ] of the Borrower, and that as such he/she is
authorized to execute this certificate on behalf of the Borrower. The
undersigned further certifies, represents and warrants on behalf of the Borrower
(and not individually) that the Borrower is entitled to receive the requested
Borrowing under the terms and conditions of the Credit Agreement.

 

RICE ENERGY INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 

 

Exhibit B

-2-



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF ELECTED COMMITMENT INCREASE CERTIFICATE

[                    ], 20[    ]

 

To: Wells Fargo Bank, N.A., as Administrative Agent

Rice Energy Inc., a Delaware corporation (the “Borrower”), the Administrative
Agent and certain Lenders and other agents have heretofore entered into a Third
Amended and Restated Credit Agreement dated as of April 10, 2014 (together with
all amendments, restatements, supplements or other modifications thereto, the
“Credit Agreement”). Capitalized terms used but not otherwise defined herein
shall have the meaning given to such terms in the Credit Agreement.

This Elected Commitment Increase Certificate is being delivered pursuant to
Section 2.06(c) of the Credit Agreement.

Please be advised that the undersigned Lender has agreed (a) to increase its
Elected Commitment under the Credit Agreement effective [            ],
20[        ] (the “Increase Effective Date”) from $[            ] to
$[            ] and (b) that it shall continue to be a party in all respects to
the Credit Agreement and the other Loan Documents.

With reference to Section 2.06(c)(ii)(D) of the Credit Agreement, the Borrower
hereby confirms that [Check Applicable Box]:

 

  [    ] There are, or if the Increase Effective Date is after the date hereof,
there will be no Eurodollar Borrowings outstanding on the Increase Effective
Date.

 

  [    ] There are, or if the Increase Effective Date is after the date hereof,
there will be Eurodollar Borrowings outstanding on the Increase Effective Date
and the Borrower will pay any compensation required by Section 5.02 of the
Credit Agreement on the Increase Effective Date.

 

Very truly yours,

RICE ENERGY INC.,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

 

Exhibit H

-1-



--------------------------------------------------------------------------------

Accepted and Agreed:

 

WELLS FARGO BANK, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 

Accepted and Agreed:

[Name of Increasing Lender]

 

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit H

-2-



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF ADDITIONAL LENDER CERTIFICATE

[                    ], 20[    ]

 

To: Wells Fargo Bank, N.A., as Administrative Agent

Rice Energy Inc., a Delaware corporation (the “Borrower”), the Administrative
Agent and certain Lenders and other agents have heretofore entered into a Third
Amended and Restated Credit Agreement, dated as of April 10, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meaning given to such terms in the Credit Agreement.

This Additional Lender Certificate is being delivered pursuant to
Section 2.06(c) of the Credit Agreement.

Please be advised that the undersigned Additional Lender has agreed (a) to
become a Lender under the Credit Agreement effective [            ], 20[    ]
(the “Additional Lender Effective Date”) with a Maximum Aggregate Credit Amount
of $[            ] and an Elected Commitment of $[            ] and (b) that it
shall be a party in all respects to the Credit Agreement and the other Loan
Documents.

This Additional Lender Certificate is being delivered to the Administrative
Agent together with (i) if the Additional Lender is a Foreign Lender, any
documentation required to be delivered by such Additional Lender pursuant to
Section 5.03(g) of the Credit Agreement, duly completed and executed by the
Additional Lender, and (ii) an Administrative Questionnaire in the form supplied
by the Administrative Agent, duly completed by the Additional Lender. [The
[Borrower/Additional Lender] shall pay the processing and recordation fee
payable to the Administrative Agent pursuant to Section 2.06(c)(ii)(G) of the
Credit Agreement.]1

With reference to Section 2.06(c)(ii)(D) of the Credit Agreement, the Borrower
hereby confirms that [Check Applicable Box]:

 

  [    ] There are, or if the Additional Lender Effective Date is after the date
hereof, there will be no Eurodollar Borrowings outstanding on the Additional
Lender Effective Date.

 

  [    ] There are, or if the Additional Lender Effective Date is after the date
hereof, there will be Eurodollar Borrowings outstanding on the Additional Lender
Effective Date and the Borrower will pay any compensation required by
Section 5.02 of the Credit Agreement on the Additional Lender Effective Date.

 

1  Include, if applicable.

 

Exhibit I

-1-



--------------------------------------------------------------------------------

Very truly yours,

RICE ENERGY INC.,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

Accepted and Agreed:

 

WELLS FARGO BANK, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 

Accepted and Agreed:

 

[Name of Additional Lender] By:  

 

Name:  

 

Title:  

 

 

Exhibit I

-2-